                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

    TROY JOHNSON,                                        )
                                                         )
                  Plaintiff,                             )
                                                         )
    vs.                                                  )         Case No. 18ícv–01790íNJR
                                                         )
    ILLINOIS DEPT. OF CORRECTIONS,                       )
    MENARD CORRECTIONAL CENTER,                          )
    and JOHN DOE,                                        )
                                                         )
                 Defendants.                             )

                               MEMORANDUM AND ORDER

ROSENSTENGEL, District Judge:

          Plaintiff Troy Johnson, a former inmate at Menard Correctional Center, filed this pro se

action for deprivations of his constitutional rights pursuant to 42 U.S.C. § 1983. According to the

Complaint, Plaintiff remained incarcerated for seven months beyond his release date because of a

miscalculation of his sentence by an unknown officer in Menard’s Records Office. Plaintiff seeks

monetary damages for his excessive confinement against the Illinois Department of Corrections

(“IDOC”), Menard Correctional Center (“Menard”), and unknown officer (“John Doe”).

          Along with the Complaint, Plaintiff filed a Motion for Leave to Proceed in forma pauperis

(“IFP”). (Doc. 2). As a parolee, 1 he does not meet the statutory definition of “prisoner” 2 for

purposes of the IFP statute. 28 U.S.C. 1915(h). A federal district court may nevertheless allow a




1
   The Court obtained this information from the Illinois Department of Corrections’ website at:
https://www2.illinois.gov/idoc/offender/pages/inmatesearch.aspx. See Bova v. U.S. Bank, N.A., 446 F.
Supp. 2d 926, 930 n. 2 (S.D. Ill. 2006) (a court may judicially notice public records available on government
websites) (collecting cases).
2
  Section 1915(h) defines “prisoner” as “any person incarcerated or detained in any facility who is accused
of, convicted of, sentenced for, or adjudicated delinquent for, violations of criminal law or the terms and
conditions of parole, probation, pretrial release, or diversionary program.” 28 U.S.C. § 1915(h).
                                                     1
civil case to proceed without prepayment of fees, if the applicant demonstrates he is indigent within

the meaning of 28 U.S.C. § 1915(a)(1).

        Section 1915(e)(2) requires careful threshold scrutiny of the Complaint filed by an IFP

plaintiff. 28 U.S.C. § 1915(e)(2)(B). A court must deny an otherwise qualified plaintiff leave to

file IFP or dismiss a case, if the action is clearly frivolous or malicious, fails to state a claim for

relief, or seeks money damages against an immune defendant. Id.; Lucien v. Roegner, 682 F.2d

625, 626 (7th Cir. 1982). The test for determining if an action is frivolous or without merit is

whether the plaintiff can make a rational argument on the law or facts in support of the claim.

Neitzke v. Williams, 490 U.S. 319, 325 (1989). An action fails to state a claim if it does not plead

“enough facts to state a claim to relief that is plausible on its face.” Bell Atlantic Corp. v. Twombly,

550 U.S. 544, 570 (2007). At this juncture, the factual allegations of the pro se Complaint are to

be liberally construed. Rodriguez v. Plymouth Ambulance Serv., 577 F.3d 816, 821 (7th Cir. 2009).

                                           The Complaint

       Plaintiff alleges that he was subjected to seven months of excessive incarceration at Menard

due to an error in the calculation of his sentences in Case Nos. 14-cr-12283 and 16-cr-74702.

(Doc. 1, p. 7). In Case No. 14-cr-12283, he received a 3-year sentence with credit for 492 days of

time already served. Id. In Case No. 16-cr-74702, he received a consecutive 4-year sentence with

234 days of credit for time served. Id. According to Plaintiff, however, Menard’s Records Office

used the wrong starting date for his sentence, i.e., March 21, 2015, instead of June 25, 2014. Id.

The Records Office also failed to apply 234 days of credit Plaintiff was awarded. Id. He filed

“dozens” of grievances to correct these errors to no avail. Id. Plaintiff seeks monetary damages

against John Doe (Unknown Records Officer), Menard, and the IDOC.




                                                   2
                                               Discussion

        Based on the allegations in the Complaint, the Court finds it convenient to divide the pro

se action into a single count:

        Count 1:        Eighth Amendment claim for excessive incarceration against
                        the defendants.

The parties and the Court will use this designation in all future pleadings and orders, unless

otherwise directed by a judicial officer of this Court. Any other claim that is mentioned in the

Complaint but not addressed in this Order should be considered dismissed without prejudice

as inadequately pled under the Twombly pleading standard. 3

        Incarcerating an individual beyond the termination of his sentence without penological

justification violates the Eighth Amendment. 4 Turner v. Godinez, 693 F. App’x 449, 453-54 (7th

Cir. 2017); Figgs v. Dawson, 829 F.3d 895, 902-03 (7th Cir. 2016); Armato v. Grounds, 766 F.3d

713, 719-20 (7th Cir. 2014); Burke v. Johnston, 452 F.3d 665, 669 (7th Cir. 2006); Campbell v.

Peters, 256 F.3d 695, 700 (7th Cir. 2001). To state a claim for excessive confinement, a plaintiff

must demonstrate that: (1) the defendants held him beyond the term of his incarceration without

penological justification; and (2) the prolonged detention was the result of the defendant’s

deliberate indifference. Armato, 766 F.3d at 721; Campbell, 256 F.3d at 700. Deliberate

indifference occurs when a defendant ignores a known risk of prolonged confinement. Id.

Construed liberally in favor of this pro se plaintiff, the allegations suggest that he may have been

held beyond his term of incarceration.



3
  See Twombly, 550 U.S. at 570 (an action fails to state a claim upon which relief can be granted if it does
not plead “enough facts to state a claim to relief that is plausible on its face”).
4
  The Seventh Circuit Court of Appeals has previously suggested that a claim may also arise under the Due
Process Clause. See Bey v. Schwartz, No. 12-1373, Doc. 00711806143 (7th Cir. May 29, 2012). The
Seventh Circuit has more recently indicated, however, that this type of claim is best analyzed under the
Eighth Amendment. See Childress v. Walker, 787 F.3d 433, 438-39 (7th Cir. 2015).
                                                     3
       Nevertheless, the claim cannot proceed against the Illinois Department of Corrections or

Menard Correctional Center because they are not “persons” subject to a Section 1983 suit for

money damages. See Will v. Mich. Dep’t of State Police, 491 U.S. 58, 71 (1989). See also Billman

v. Ind. Dep’t of Corr., 56 F.3d 785, 788 (7th Cir. 1995) (state Department of Corrections is immune

from suit under Eleventh Amendment); Hughes v. Joliet Corr. Ctr., 931 F.2d 425, 427 (7th Cir.

1991) (same); Santiago v. Lane, 894 F.2d 218, 220 n. 3 (7th Cir. 1990) (same). Both of these

defendants shall be dismissed with prejudice.

       The claim also cannot proceed against John Doe (Records Officer C/O). This individual is

named in the case caption and list of defendants but nowhere else. Merely invoking the name of a

potential defendant in the caption of a Complaint is not sufficient to state a claim against that

individual under Section 1983. See Collins v. Kibort, 143 F.3d 331, 334 (7th Cir. 1998). The

doctrine of respondeat superior is inapplicable to Section 1983 actions. Sanville v. McCaughtry,

266 F.3d 724, 740 (7th Cir. 2001) (citations omitted). This means that Plaintiff cannot state a claim

against John Doe simply because he may have supervised the individuals who violated Plaintiff’s

constitutional rights. Instead, Plaintiff must set forth allegations which suggest that each defendant

was “personally responsible for the deprivation of a constitutional right.” Id. He has not done so.

The allegations do not indicate what role John Doe played in Plaintiff’s excessive confinement.

This defendant shall therefore be dismissed without prejudice.

       The Complaint fails to state a claim upon which relief may be granted. Denial of the IFP

Motion and dismissal of the Complaint are thus warranted under Section 1915(e)(2). Plaintiff shall

have an opportunity to file another IFP Motion and a First Amended Complaint, however, if he

wishes to proceed with this action. He is bound by the deadline and instructions in the below

disposition.



                                                  4
                                          Pending Motion

       Plaintiff’s Motion for Recruitment of Counsel (Doc. 3) is DENIED without prejudice.

The motion is unsigned and incomplete. See FED. R. CIV. P. 11(a). Plaintiff must resubmit a signed

motion, if he would like to renew his request for counsel. In addition, he must demonstrate

reasonable efforts to locate counsel before seeking the Court’s assistance. Navejar v. Iyiola, 718

F.3d 692, 696 (7th Cir. 2013) (citing Pruitt v. Mote, 503 F.3d 647, 654 (7th Cir. 2007)). He should

attach responses to his requests for counsel as exhibits to the motion. Even then, counsel will only

be recruited, if “the difficulty of the case—factually and legally—exceeds the particular plaintiff’s

capacity as a layperson to coherently present it.” Navejar, 718 F.3d at 696 (quoting Pruitt, 503

F.3d at 655). The Court will consider factors that include Plaintiff’s education level, health issues,

language barriers, and litigation experience, all of which he excluded from his initial motion. Id.

                                            Disposition

       IT IS HEREBY ORDERED that the Motion for Leave to Proceed in forma pauperis

(Doc. 2) is DENIED and the Complaint (Doc. 1) is DISMISSED without prejudice for failure

to state a claim upon which relief may be granted. See 28 U.S.C. § 1915(e)(2).

       IT IS ORDERED that Defendants ILLINOIS DEPARTMENT OF CORRECTIONS

and MENARD CORRECTIONAL CENTER are DISMISSED with prejudice, and Defendant

JOHN DOE (Records Office C/O) is DISMISSED without prejudice because the Complaint

fails to state a claim upon which relief may be granted against them.

       IT IS ORDERED that, should he wish to proceed with this case, Plaintiff must: (1) file a

Renewed/Second Motion for Leave to Proceed in forma pauperis or prepay the full $400.00 filing

fee for this action no later than January 4, 2019; and (2) file a First Amended Complaint by the



                                                  5
same deadline of January 4, 2019. Failure to comply with this deadline or the instructions in this

Order shall result in dismissal of this action with prejudice for failure to comply with a court order

and/or for failure to prosecute his claims. See FED. R. CIV. P. 41(b); Ladien v. Astrachan, 128 F.3d

1051 (7th Cir. 1997); Johnson v. Kamminga, 34 F.3d 466 (7th Cir. 1994); 28 U.S.C. § 1915(e)(2).

       Should Plaintiff decide to file a First Amended Complaint, it is strongly recommended that

he use the forms designed for use in this District for such actions. He should label the form,

“First Amended Complaint,” and he should use the case number for this action (i.e., 18-cv-01790-

NJR). The pleading shall present each claim in a separate count, and each count shall specify, by

name, each defendant alleged to be liable under the count, as well as the actions alleged to have

been taken by that defendant. If Plaintiff does not know the names of the individual(s), he can refer

to each generically (e.g., John Doe 1 (Menard Correctional Center Records Officer 2016)). But he

must identify the individual as a defendant in the case caption and in the body of the Amended

Complaint. Plaintiff should attempt to include the facts of his case in chronological order, inserting

each defendant’s name where necessary to identify the actors. Plaintiff should refrain from filing

unnecessary exhibits. He should include only related claims in his amended complaint. Claims

against different defendants that are unrelated to one another will be severed into new cases, new

case numbers will be assigned, and additional filing fees may be assessed.

       An amended complaint supersedes and replaces the original complaint, rendering the

original complaint void. See Flannery v. Recording Indus. Ass’n of Am., 354 F.3d 632, 638 n.1

(7th Cir. 2004). The Court will not accept piecemeal amendments to a complaint. Thus, the First

Amended Complaint must stand on its own, without reference to any previous pleading, and

Plaintiff must re-file any exhibits he wishes the Court to consider along with the First Amended

Complaint. The First Amended Complaint is subject to review under 28 U.S.C. § 1915(e)(2).



                                                  6
        Plaintiff is further ADVISED that his obligation to pay the filing fee for this action was

incurred at the time the action was filed, thus the filing fee of $400.00 5 remains due and payable,

regardless of whether Plaintiff elects to file a First Amended Complaint. See 28 U.S.C.

§ 1915(b)(1); Lucien v. Jockisch, 133 F.3d 464, 467 (7th Cir. 1998).

        Finally, Plaintiff is ADVISED that he is under a continuing obligation to keep the Clerk

of Court and each opposing party informed of any change in his address; the Court will not

independently investigate his whereabouts. This shall be done in writing and not later than 7 days

after a transfer or other change in address occurs. Failure to comply with this order will cause a

delay in the transmission of court documents and may result in dismissal of this action for want of

prosecution. See FED. R. CIV. P. 41(b).

        In order to assist Plaintiff in preparing his Renewed/Second Motion for Leave to Proceed

in forma pauperis and First Amended Complaint, the Clerk is DIRECTED to mail Plaintiff a

blank IFP motion and civil rights complaint form, as well as a motion for recruitment of counsel.

        IT IS SO ORDERED.

        DATED: December 7, 2018

                                                             ___________________________
                                                             NANCY J. ROSENSTENGEL
                                                             United States District Judge




5
  Effective May 1, 2013, the filing fee for a civil case increased from $350.00 to $400.00, by the addition
of a new $50.00 administrative fee for filing a civil action, suit, or proceeding in a district court. See Judicial
Conference Schedule of Fees—District Court Miscellaneous Fee Schedule, 28 U.S.C. § 1914, No. 14. A
litigant who is granted IFP status, however, is exempt from paying the new $50.00 fee.
                                                        7
